DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “reversing roller” and “a branching claw” which are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Examiner considers a reversing roller and a branching claw critical or essential to forming images on both sides of the recording medium.  On page 19; lines 17-24 of the specification, Applicant discloses conveying a sheet, in case of double-sided printing, to a reversing roller by a branching claw.  This would demonstrate that these particular features are considered essential, however they are not reflected in the claims which are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamashita (US 2014/0362150).
With regard to claim 1, Yamashita discloses an image forming apparatus (12) comprising: 
an applicator (30) configured to apply a liquid composition [UV curable aqueous ink; Para. 0015] containing water [Para. 0015]or an organic solvent onto a recording medium (P) [Para. 0037]; and 
an irradiator (50) [irradiation device; Para 0145] configured to irradiate the recording medium with light having a peak wavelength of 300 nm to 450 nm [Para. 0017].
With regard to claim 2, wherein the liquid composition comprises an ultraviolet polymerization initiator [Para. 0015], and wherein less than 0.1% by mass of the ultraviolet polymerization initiator is contained in the liquid composition [Para. 0100].
With regard to claim 3, wherein the liquid composition comprises an ultraviolet polymerizable compound [Para. 0015], wherein less than 5% by mass of the ultraviolet polymerizable compound is contained in the liquid composition [Para. 0077].
With regard to claim 4, wherein the liquid composition comprises an ultraviolet polymerization initiator and an ultraviolet polymerizable compound [Para. 0015], and wherein less than 0.1% by mass of the ultraviolet polymerization initiator and less than 5% by mass of the ultraviolet polymerizable compound are contained in the liquid composition. [Para. 0077]
With regard to claim 5, wherein the liquid composition comprises at least one of water [Para. 0015] and an organic solvent, and wherein a total content of water and the organic solvent in the liquid composition is 80% by mass or more [Para. 0034].
With regard to claim 6, wherein the irradiator includes a light emitting diode as a light source [Para. 0017]. 
claim 7, wherein the liquid composition comprises a colorant [Para. 0035-0039].
With regard to claim 8, further comprising another applicator (30) configured to apply a curable composition [Para. 00132] to the recording medium before the irradiator irradiates the recording medium with the light, the curable composition being curable by the light irradiated by the irradiator [Fig. 1]. Yamashita (US 2014/036215).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2014/0362150) as applied to claim 8 above, and further in view of Ito (US 2019/0111708).
With regard to claim 9, Yamashita discloses all the limitations of claim 8 but does not disclose wherein the image forming apparatus has a plurality of print modes including a first print mode using only the applicator and a second print mode using said another applicator, and wherein one or more of the plurality of print modes are selectable.
However, Ito teaches an image forming apparatus having a plurality of print modes [first, second and third; Claim 9; Fig. 4] including a first print mode using only the applicator [applying treatment agent; Claim 9] and a second print mode using said another applicator [applying ink; Claim 9], and wherein one or more of the plurality of print modes are selectable.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2014/0362150) as applied to claim 1 above, and further in view of Ogasawara (JP 2015/112792).
With regard to claim 10, Yamashita discloses all the limitations of claim 1 and Yamashita also discloses further comprising a roller conveying unit (20, 38) that includes two cylindrical members configured to convey the recording medium while sandwiching the recording medium between the two cylindrical members [Fig. 1], wherein the applicator, the irradiator, and the roller conveying unit are provided in this order from an upstream side in a conveyance direction of the recording medium [Fig. 1].
Yamashita does not disclose wherein, when images are formed on both sides of the recording medium, the recording medium is conveyed by the roller conveying unit after being irradiated with the light by the irradiator.
Ogasawara teaches when images are formed on both sides of a recording medium (P), the recording medium is conveyed by a roller conveying unit (42) after being irradiated with a light (V) [laser light emitting element] by the irradiator (56) [Fig. 2]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the image forming apparatus of Yamashita as a double sided printer and convey the medium with the roller conveying units after being irradiated in order for the image formed on the back surface to dry and fix onto the surface of the paper.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2014/0362150) as applied to claim 1 above, and further in view of DiDomenico (US 2017/0341447).
claim 11, Yamashita’s image forming apparatus discloses all the limitations of claim 1, but does not disclose further comprising: a first openable cover member covering the irradiator; and a second openable cover member covering the first openable cover member, wherein the irradiator is configured to perform light irradiation when the second openable cover member is closed.
However, DiDomenico teaches a first openable cover member (50) [cabinet; Para. 0013] covering the irradiator (62) [lamps; Para. 0014]; and a second openable cover member (70) covering the first openable cover member [encloses the cabinet; Para. 0015], wherein the irradiator is configured to perform light irradiation when the second openable cover member is closed [energizing of lamps is prevented when the cover plate (70) is not installed correctly; Para. 0015].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the irradiator of Yamashita with openable cover members as taught by DiDomenico for easy access to the lamps and maintaining an airflow above and below the lamp mount and through the lamps. [Abstract – DiDomenico]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853